Citation Nr: 1008613	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  05-27 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an effective date prior to February 21, 2006, 
for service connection for median nerve neuralgia, left hand.  


REPRESENTATION

Appellant represented by:	John S. Berry, attorney


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 






INTRODUCTION

The Veteran had active military service from April 1967 to 
April 1969.  

This appeal arises from a May 2006 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which granted service connection for 
median nerve neuralgia, left hand.  The Veteran appealed the 
issue of entitlement to an earlier effective date for service 
connection.  In September 2008, the Board denied the claim.   

The appellant appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).  In March 2009, while his case was 
pending at the Court, the VA's Office of General Counsel and 
appellant's representative filed a Joint Motion requesting 
that the Court vacate the Board's February 2008 decision.  
That same month, the Court issued an Order vacating the 
February 2008 Board decision.  


FINDING OF FACT

On November 21, 2006, and no earlier, a claim was raised for 
service connection for median nerve neuralgia, left hand.  


CONCLUSION OF LAW

The criteria for an effective date prior to February 21, 
2006, for service connection for median nerve neuralgia, left 
hand, have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2009).  






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Earlier Effective Date

The Veteran argues that he is entitled to an effective date 
prior to November 21, 2006, for service connection for median 
nerve neuralgia, left hand.  It has been argued that an 
effective date as early as April 30, 1969 is warranted, and 
overall, that "multiple pending, unadjudicated identical 
claims" have been filed, and, in essence, that a number of 
medical reports, which indicate complaints and/or findings of 
left hand symptoms, amount to informal claims.  

The medical background involving this disability is 
summarized as follows: the Veteran's service treatment 
reports show that in October 1967, the Veteran was wounded in 
combat while in Vietnam.  He sustained shell fragment wounds 
to the right temporal area, the left forearm, and the left 
thigh.  His left forearm wound was sutured, and became 
infected.  He received multiple dressing changes for his left 
forearm wound between October and December of 1967.  A 
"report of medical history" apparently associated with his 
separation from service, shows that he denied a history of 
neuritis or paralysis (a separation examination report is not 
of record).  A VA examination report, dated in July 1969, 
does not show complaints of left hand symptoms, or a 
diagnosed median nerve disorder.  The next medical evidence 
is dated about 14 years later, specifically, it is a VA 
examination report dated in April 1983.  This report notes a 
complaint of left forearm numbness, but does not show 
complaints of left hand symptoms, or a diagnosed median nerve 
disorder.  VA reports, dated in 1990, show complaints of 
symptoms that included a limitation of motion, involuntary 
contraction, and numbness, of certain fingers in the left 
hand, and a poor grip.  Thereafter, he received a number of 
treatments for left upper extremity symptoms, with a number 
of findings of nerve impairment beginning in 2005.  

The administrative background involving this disability is 
summarized as follows: In October 1969, the RO granted 
service connection for shell fragment wounds to four separate 
areas of the body, to include the left forearm.  A claim for 
service connection is not of record.  Each disability was 
assigned a noncompensable (0 percent) evaluation.  The RO 
has, at all times, evaluated the Veteran's shell fragment 
wounds of the left forearm under 38 C.F.R. § 4.73, Diagnostic 
Code 5307 (evaluating Muscle Group VII, whose function 
includes flexion of wrist and fingers).  

In a May 2006 rating decision, the RO granted service 
connection for median nerve neuralgia, left hand, evaluated 
as 20 percent disabling under 38 C.F.R. § 4.124a, Diagnostic 
Code 8515, and assigned an effective date for service 
connection of September 26, 2005.  Cf. 38 C.F.R. § 4.55(a) 
(2009) (a muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions).  
That same month, the Veteran filed a notice of disagreement 
on the issue of entitlement to an earlier effective date for 
service connection.  

In a July 2006 statement of the case, the RO determined that 
its assignment of the September 26, 2005 effective date was 
clear and unmistakable error, and assigned an effective date 
of November 21, 2006.  In September 2006, the RO determined 
that an effective date prior to November 21, 2006 was not 
warranted.  See September 2006 supplemental statement of the 
case.  

Generally, the effective date of an award of a claim is the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  If a claim for disability compensation is received 
within one year after separation from service, the effective 
date of entitlement is the day following separation or the 
date entitlement arose.  38 C.F.R. § 3.400(b)(2).  

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).   

Under 3.155, an informal claim is defined as:

Any communication or action, indicating 
an intent to apply for one or more 
benefits under the laws administered by 
the Department of Veterans Affairs, from 
a claimant, his or her duly authorized 
representative, a Member of Congress, or 
some person acting as next friend of a 
claimant who is not sui juris may be 
considered an informal claim.  Such 
informal claim must identify the benefit 
sought.  Upon receipt of an informal 
claim, if a formal claim has not been 
filed, an application form will be 
forwarded to the claimant for execution.  
If received within 1 year from the date 
it was sent to the claimant, it will be 
considered filed as of the date of 
receipt of the informal claim.  

As a preliminary matter, the provision at 38 C.F.R. § 
3.157(b) applies only to a distinct group of claims where 
service connection has already been established.  See Lalonde 
v. West, 12 Vet. App. 377, 382 (1999) (because appellant had 
not been granted service connection for his anxiety disorder, 
the mere receipt of medical records could not be construed as 
informal claim) (citing 38 C.F.R. § 3.157).  Therefore, as 
the issue on appeal involves a claim for an earlier effective 
date for service connection, this regulation does not provide 
a basis for a grant of the claim.  

Determining whether an informal claim has been filed usually 
requires an application of the law--that is, the definition 
of an informal claim found at 38 C.F.R. § 3.155(a), to the 
facts of a particular case.  Westberry v. West, 12 Vet. App. 
510, 513 (1999).  

In determining the Veteran's intent, the Board first notes 
that in October 1969, the RO granted service connection for 
shell fragment wounds to four separate areas of the body, to 
include the left forearm.  In addition, in March 1983, the 
Veteran filed four service connection claims, as well as a 
claim for an increased rating for his service-connected left 
forearm shell fragment wounds.  In June 1983, the RO denied 
the service connection claims, and granted the claim for an 
increased evaluation, to the extent that it assigned a 10 
percent rating.  In many instances thereafter, the Veteran 
filed various claims, and in some cases he appealed the RO's 
decisions to the Board.  

Based on the foregoing, the Board finds that the evidence 
shows that no later than June 1983, the Veteran knew how to 
file an application, and that he was familiar with the claims 
filing procedure.  See e.g., Stewart v. Brown, 10 Vet. App. 
15, 18 (1997), 10 Vet. App. 15, 19 (1997); Lalonde v. West, 
12 Vet. App. 377, 382 (1999).  Specifically, as of June 1983, 
the Veteran had been issued notice of two rating decisions, 
and he had filed no less than five claims.  

The Board further finds that there is no communication 
received from the Veteran prior to November 21, 2006, that 
can reasonably be construed as expressing an "intent to 
apply" for service connection for a left hand, or a left 
median nerve, disability.  In this regard, to the extent that 
the Veteran's representative's brief asserts that an 
effective date as far back as April 30, 1969, as previously 
stated, no claim is of record.  

In reaching this decision, the Board has considered a number 
of communications from the Veteran, some of which have been 
cited by the Veteran's representative as informal claims.  
Specifically, the representative has indicated that the 
Veteran's correspondence, dated in March 1983, March 1990, 
and October 1996, satisfies the criteria for informal claims 
for service connection.  

The relevant evidence and history is as follows:  

A statement from the Veteran, received in March 1983, shows 
that the Veteran reported having symptoms that included a 
poor left hand grip.  

The RO interpreted the March 1983 statement as a claim for an 
increased rating, and in June 1983, it granted the claim for 
an increased evaluation, to the extent that it assigned a 10 
percent rating.  There was no appeal.  

A statement from the Veteran (VA Form 21-4138), received in 
March 1990, shows that the Veteran stated, "I have numbness 
in my left arm and hand from gun shot wound."  

The RO interpreted the March 1990 statement, in pertinent 
part, as a claim for an increased rating, and in November 
1990, it denied the claim.  There was no appeal.  

A letter from the Veteran's representative, received in 
November 1993, states, "Attached you will find VA form 21-
4138, veteran's application for service-connection for the 
residuals of Agent Orange, a nervous disorder to include PTSD 
(posttraumatic stress disorder) and its resulting alcoholism, 
residuals of smoking and comments regarding his children's 
impairments."  An associated statement from the Veteran (VA 
Form 21-4138), received on that same day in November 1993, 
shows that the Veteran stated that he was exposed to Agent 
Orange during service, and that he had a number of symptoms 
and disorders due to his service, including inter alia, "My 
left forearm where I was shot is not causing me some 
problems.  At times it feels numb and so do my fingers and 
hand."   

The RO interpreted the November 1993 correspondence as claims 
for service connection for a skin condition due to exposure 
to Agent Orange, PTSD, a lung condition due to smoking, and 
an increased rating for a service-connected shell fragment 
wound below the left patella, and denied all of the claims 
(except for the claim for a lung condition) in a July 1994 
rating decision.  In September 1997, the RO denied the claim 
for a lung condition.  In each case, there was no appeal.  

A statement from the Veteran (VA Form 21-4138), received in 
October 1994, shows that the Veteran reported, in relevant 
part, "I am filing for an increase in my service connected 
compensation due to the following reasons: 1.  Injury to the 
left forearm and current problems with the two middle fingers 
of the left hand being numb, with occasional loss of feeling 
to the entire left hand."  

The RO interpreted the October 1994 statement, in part, as a 
claim for an increased rating, and in a June 1995 RO 
decision, the RO inter alia denied a claim for an increased 
rating for the Veteran's service-connected shell fragment 
wound of the left forearm.  There was no appeal.  

A statement from the Veteran (VA Form 21-4138), received in 
August 1996, shows that it referenced the RO's June 1995 RO 
decision, and that the Veteran specifically stated that he 
disagreed with "reason #4" in that decision, i.e., the 
denial of his claim for an increased rating for his service-
connected shell fragment wound of the left forearm (this 
statement was not received within one year of the date of 
that decision, and did not satisfy the criteria for a timely 
notice of disagreement, see 38 C.F.R. § 20.302(a) (2009)).  
In essence it was argued that an increased rating was 
warranted based on left arm and hand numbness, and that he 
should be afforded a nerve conduction study.  He specifically 
mentioned the criteria for an increased rating as set forth 
in DC 5307, without citing that diagnostic code.  

The RO interpreted the August 1996 statement, in part, as a 
claim for an increased rating, and in a December 1996 rating 
decision it granted the claim, to the extent that it assigned 
a 20 percent rating.  There was no appeal.  

The Board finds that none of these communications fulfills 
the criteria for an informal claim under 38 C.F.R. § 3.155.  
The Veteran did not state that he was requesting service 
connection for a left hand or left median nerve disability in 
any of these communications, nor was the issue reasonably 
raised.  The March 1983 statement merely shows that the 
Veteran reported having symptoms that included a poor left 
hand grip, and the Veteran did not appeal the RO's decision.  
In addition, the Board has determined that the Veteran knew 
how to file an application, and that he was familiar with the 
claims filing procedure, no later than June 1983.  As for the 
other communications, they are all dated after June 1983.  
The Veteran's November 1993 statement shows that he discussed 
a wide variety of symptoms and that this statement was 
submitted in association with claims explicitly characterized 
as service-connection for the residuals of Agent Orange, "a 
nervous disorder to include PTSD and its resulting 
alcoholism," and residuals of smoking.  As for the other 
statements, when read in context, they all indicate either an 
explicit or implicit request for an increased rating, in each 
case, they were interpreted by the RO as a claim for an 
increased rating, they were adjudicated as such, and there 
was no appeal.  

In reaching this decision, the Board has considered that the 
Joint Motion states that a remand was in order, in part, 
because the Board "failed" to discuss a 1996 VA examination 
report, which contained diagnoses that included weakness in 
the left forearm, hand, and wrist, as well as pain and 
paresthesia, secondary to shrapnel wounds in the left 
forearm.  The Veteran's representative appears to have 
similarly asserted that there are medical findings of record, 
dated between 1990 and 1994, which show the existence of left 
hand symptoms and/or neuralgia prior to the effective date, 
and which warrant a grant of the claim.  

However, there is no provision in the law for awarding an 
earlier effective date on such a basis.  Whether or not the 
Veteran had this disability prior to the date of receipt of 
the claim is irrelevant.  The law is clear that without more, 
the presence of such medical evidence is insufficient to show 
an intent to file a claim for service connection.  The Court 
has held that the mere presence of the medical evidence does 
not establish an intent on the part of a claimant to seek 
service connection.  Brannon v. West, 12 Vet. App. 32, 35 
(1998); see also Lalonde v. West, 12 Vet. App. 377, 382 
(1999).  Thus, while VA must liberally read all documents 
filed by a claimant to include all issues presented, see EF 
v. Derwinski, 1 Vet. App. 324, 326 (1991), this duty follows 
the filing of a claim, and the law is clear that VA is not 
required to anticipate, or assume an intent to file, any 
potential claim for a particular benefit where no intention 
to raise it was expressed.  See Brannon; Talbert v. Brown, 7 
Vet. App. 352, 356-57 (1995).  

In summary, the record does not include any communication 
from the Veteran or his representative received prior to 
February 21, 2006 that may reasonably be construed as an 
indication he was seeking service connection for median nerve 
neuralgia, left hand.  As a final matter, to the extent that 
it may be argued that the February 21, 2006 claim upon which 
the effective date for service connection is based does not 
appear to contain any more specificity than any of the 
aforementioned communications, no prejudice accrues to the 
Veteran for the RO to have interpreted this document as an 
informal claim.  The Board therefore finds that, when read in 
context, none of these statements can reasonably be construed 
as expressing an "intent to apply" for service connection for 
left hand median nerve neuralgia prior to February 21, 2006.  

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of- the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).  


II.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists 
that such assistance will aid in substantiating the claim.  

In this case, in August 2006, the Veteran was provided with 
VCAA notice. However, and in any event, in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice was 
intended to serve has been fulfilled.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 491 (2006).  In addition, a 
veteran claiming entitlement to an earlier effective date is 
not prejudiced by failure to provide a VCAA notice if, based 
on the facts of the case, entitlement to an earlier effective 
date is not shown as a matter of law.  See Nelson v. 
Principi, 18 Vet. App. 407, 410 (2004) (per curium); 
VAOPGCPREC 5-2004; see also Manning v. Principi, 16 Vet. App. 
534 (2002), citing Livesay v. Principi, 15 Vet. App. 165 
(2001) (VCAA had no effect on an appeal where the law, and 
not the underlying facts or development of the facts, is 
dispositive of the matter).    

In this case, the Veteran does not assert, and there is no 
evidence to show, that he filed a formal application for 
service connection for median nerve neuralgia, left hand, 
prior to the current effective date, and there is no dispute 
as to the underlying facts.  Rather, he argues that certain 
communications of record satisfy the criteria for an informal 
claim.  In such a case, there is no additional information or 
evidence that could be obtained to substantiate the claim.  
The Board therefore concludes that a decision on the merits 
at this time does not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

The appeal is denied.  


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


